Order entered September 2, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00782-CV

                                    EBAY INC., Appellant

                                               V.

                                 MARY KAY INC., Appellee

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-1403318

                                           ORDER
       We GRANT appellant’s August 29, 2014 unopposed second motion for an extension of

time to file a brief. Appellant shall file its brief on or before Monday, September 8, 2014.


                                                      /s/   ADA BROWN
                                                            JUSTICE